Judgment reversed on the law and the facts, with costs to appellant, and judgment directed *859in favor of the plaintiff against the defendant for $5,744.60, with interest from July 7, 1925, and costs. The proof in this case clearly shows that the money in question was not only received by the defendant’s president, but was deposited in defendant’s account in its bank. Under such circumstances, the defendant is clearly liable for the amount so deposited and not repaid the plaintiff or her intestate. Appropriate findings of fact and conclusions of law will be made to support this decision. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.